DISMISS; Opinion issued April 18, 2013




                                          SIn The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00447-CV

              VITRI DESIGNS CC and STACK-CORPORATION BVBA f/k/a
                        B+1 ENTERPRISES BVBA, Appellants
                                      V.
                 EAZYCUPS USA, LLC and EASYCUPS, LTD., Appellees

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-04118-2012

                               MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Lewis
                                Opinion by Chief Justice Wright
       The Court has before it appellants’ April 11, 2013 unopposed motion to dismiss this

interlocutory appeal from the trial court’s order denying appellants’ special appearance and

motion to dismiss. Appellants state that on March 28, 2013, the trial court granted the motion for

reconsideration, granted the special appearance and motion to dismiss, and dismissed all claims

asserted against appellants with prejudice. Because the March 28, 2013 order vacated the March

11, 2013 order, the appeal is now moot.

       We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).


                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

130447F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VITRI DESIGNS CC and STACK-                        On Appeal from the 296th Judicial District
CORPORATION BVBA f/k/a B+1                         Court, Collin County, Texas
ENTERPRISES BVBA, Appellants                       Trial Court Cause No. 296-04118-2012.
                                                   Opinion delivered by Chief Justice Wright,
No. 05-13-00447-CV        V.                       Justices Lang-Miers and Lewis participating.

EAZYCUPS USA, LLC and EASYCUPS,
LTD., Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal. Subject to
any agreement between the parties, we ORDER that appellees Eazycups USA, LLC and
Easycups, Ltd. recover their costs of the appeal, if any, from appellants Vitri Designs CC and
Stack-Corporation BVBA f/k/a/ B+1 Enterprises BVBA.


Judgment entered April 18, 2013.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




130447.op.docx                               –2–